Citation Nr: 0944862	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-37 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied service connection for 
residuals of left knee medial collateral ligament strain.


FINDING OF FACT

The Veteran's left knee disorder, diagnosed as 
osteoarthritis, became manifest more than one year after 
discharge from service and is not etiologically related to 
active service.


CONCLUSION OF LAW

The Veteran does not have a left knee disorder that is due to 
or the result of a disease or injury incurred in or 
aggravated by active military service, nor may service 
connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 1154 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for a 
left knee disorder.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided a letter in May 2004 that informed 
him of the elements required to establish entitlement to 
service connection; he had ample opportunity to respond prior 
to issuance of the October 2004 rating decision on appeal.  
During the course of the appeal the RO sent him a letter in 
July 2008 advising him of the effective-date and disability-
notice elements, and he had ample opportunity to respond 
before the file was certified to the Board for review.

Although complete VCAA notice was not provided until after 
the initial adjudication of the claim, the Board finds there 
is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
Veteran had ample opportunity to respond before the file was 
certified to the Board for appellate review.  There is no 
indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of his claims.  In this 
regard, the Board notes that service treatment records 
(STRs), Social Security Administration (SSA) records, and VA 
outpatient records were obtained.  Neither the Veteran nor 
his representative has identified any outstanding evidence 
that could be obtained to substantiate the claim; the Board 
is also unaware of any such evidence.  Also, the Veteran has 
been afforded appropriate VA examination in support of his 
claim.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  The Board will accordingly address the merits 
of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of  in-
service incurrence or aggravation of a disease or injury; 
and, a link, established by medical evidence, between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown,  7 Vet. App. 498, 506 
(1995); aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a veteran served 90 days or more during a period of war 
and osteoarthritis becomes manifest to a degree of 10 percent 
or more within one year of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

STRs show the Veteran twisted his left knee while playing 
basketball in October 1968; he was placed on light duty for 
one week.  Two weeks later he complained of continued pain, 
and X-rays were taken that resulted in an impression of 
medial collateral ligament strain.  In January 1969 he 
reported another injury to the left knee caused by turning 
left while having his feet planted; the clinical impression 
was probable torn lateral meniscus.  In February 1969 he 
complained of continued pain.  A May 1969 clinic note shows 
good motion and no effusion or tenderness.  In a self-
reported Report of Medical History, executed in September 
1970 in conjunction with the separation physical examination, 
the Veteran denied history of "trick" or locked knee and/or 
lameness.  The Report of Physical Examination performed the 
same month listed clinical evaluation of the lower 
extremities as "normal."

A March 2003 VA orthopedic consult shows the Veteran 
complained of chronic left knee pain and giving out.  He 
denied recent trauma.  Clinical observation showed full range 
of motion, negative edema, and erythema noted.  Lachmans and 
McMurrays tests were negative.  The clinical impression was 
rule out meniscal injury or degenerative joint disease (DJD).

In May 2003 the Veteran underwent total left knee 
arthroplasty (TKA).  The postoperative diagnosis was 
osteoarthritis of the left knee. 

A June 2004 treatment note by Dr. DRC, the VA-contracted 
surgeon who had performed the above-mentioned TKA, states 
"it is almost a certainty" that the Veteran's present left 
knee disorder was a direct result of an injury that occurred 
during active service.  The note states a full report would 
follow, but the Veteran's VA treatment chart contains no 
subsequent report from Dr. DRC.

The Veteran had a VA-contracted examination of the knee in 
May 2005.  The examiner reviewed the STRs and the VA 
treatment records from 2003.  The examiner also performed a 
clinical examination and noted observations in detail.  The 
examiner diagnosed osteoarthritis of the left knee status 
post total left knee replacement in June 2004, with residuals 
of stiffness, decreased range of motion and occasional pain.  
The examiner stated an opinion that the Veteran's current 
left knee disorder was not proximately due to the October 
1968 twisting injury, since there was a 23-year ensuing time 
period during which there were no medical records and no way 
of determining whether any injuries had occurred to the knees 
during that period of time.  

A lay statement from the Veteran's sister, received by the RO 
in November 2006, asserts that when the Veteran came home 
from the Army to stay with her he was limping.

The Veteran asserted in his substantive appeal, filed in 
October 2006, that he had injured his left knee playing 
sports in 1968, and that he mentioned it to the examiner on 
separation but the physician downplayed it at the time and 
said the knee would be alright.  Over the years the knee 
progressively became worse.  When the Veteran discovered he 
could be treated at the VA medical center he finally sought 
medical treatment, which culminated with TKR surgery.

The Veteran submitted a letter in March 2008 asserting he 
injured his knee in service playing basketball; the physician 
on base told him the knee would heal and did not require any 
further medical treatment or surgery.  Since the injury the 
Veteran experienced chronic pain and swelling of the knee.  
The Veteran denied any left knee injury other than the injury 
in service.

The Veteran's SSA disability file is associated with the 
claims file.  The supporting medical records therein are 
exclusively VA treatment records, including the above-cited 
operative and postoperative reports relating to the TKR.  The 
file includes and unsigned and undated SSA disability 
determination stating the Veteran had been disabled since 
February 2008 due to ischemic heart disease (primary 
diagnosis) and osteoarthrosis and allied disorders (secondary 
diagnosis).  The SSA disability file provides no opinion 
regarding the etiology of the left knee disorder.

On review of the evidence above the Board notes the Veteran 
has been diagnosed with osteoarthritis of the knee.  
Accordingly, the first element of service connection (medical 
evidence of a current disability) is met.

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Board notes at the outset that service connection may be 
granted for osteoarthritis that becomes manifest to a 
compensable degree within the first year after discharge from 
service.  38 C.F.R. §§ 3.307, 3.309.  However, in this case 
there is no indication the Veteran's osteoarthritis, first 
diagnosed in 2003, was present to any degree within the first 
year after discharge from service.  Accordingly, presumptive 
service connection is not warranted in this case.

The Veteran has asserted continued symptoms since his injury 
in 1968, and the Veteran's sister has described the Veteran 
as limping when he returned home from service.  As a 
layperson, the Veteran is competent to testify in regard to 
the onset and continuity of symptomatology.  Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Also, as a layperson the Veteran's sister can 
certainly provide an eyewitness account of the Veteran's 
visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.  

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In this case the recollections of the Veteran and his sister 
are contravened by the documents in the STRs, which 
specifically show the Veteran himself disavowed knee problems 
at the time of his separation from service and was found to 
be clinically "normal" at that time.  The Board accordingly 
finds the statements by the Veteran and his sister are 
inconsistent with the Veteran's contemporaneous report to the 
examiner during service, and also inconsistent with the 
examination report itself.  Therefore, the assertions of the 
Veteran and his sister are not credible.

The Board finally turns to the conflicting opinions of Dr. 
DRC, who stated in June 2004 that "it is almost a 
certainty" the Veteran's present left knee disorder was a 
direct result of an injury that occurred during active 
service, and that of the VA examiner in May 2005 who stated 
the Veteran's current left knee disorder was not proximately 
due to the October 1968 twisting injury.

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).   In this case, for the reasons cited 
below, the Board finds the opinion of the VA examiner to be 
more probative than that of Dr. DRC.

Greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In this case, the VA examiner reviewed the STRs relating to 
the injury during service and also reviewed the Veteran's VA 
treatment record, whereas there is no indication Dr. DRC 
reviewed any treatment records whatsoever.  The Board 
accordingly finds the opinion of the VA examiner, which is 
based on review of the contemporaneous medical treatment 
records, is better-informed and accordingly more probative.

Also, in assessing evidence such as medical opinions, the 
failure of the physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  In this case Dr. DRC arrived at a 
conclusion but provided no rationale whatsoever as a 
supporting basis, whereas the VA examiner provided a clinical 
rationale for his opinion.  The Board notes that a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).

To the degree that Dr. DRC's opinion was based on the 
Veteran's report of his symptoms, the Board cannot discount 
medical opinion solely because it is based on history 
provided by the veteran without also evaluating the 
credibility and weight of the history upon which the opinion 
is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  However, the statements of medical professionals 
concerning a veteran's medical history related by the veteran 
as to remote events are of inherently less value than 
contemporaneous clinical records.  Harder v. Brown, 5 Vet. 
App. 183, 188 (1993).  As explained above, the Veteran's 
account of his symptoms conflicts with contemporaneous 
clinical records, and it follows that Dr. DRC's opinion, if 
based solely on the Veteran's account, lacks probative value. 

The Board has "the authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1447, 1481 (Fed. Cir. 
1997).  For the reasons cited above, the Board finds the 
opinion of the VA examiner to be more probative than that of 
Dr. DRC in regard to the etiology of the Veteran's left knee 
disorder.  Accordingly, the more probative medical opinion 
weighs against the claim for service connection.

Based on review of the medical and lay evidence of record, 
the Board finds the criteria for service connection for a 
left knee disorder are not met.  Accordingly, the claim must 
be denied.

The evidence in this case preponderates against the claim and 
the benefit-of-the-doubt rule does not apply.  Alemany, 9 
Vet. App. 518, 519; Gilbert, 1 Vet. App. 49, 54.  


ORDER

Service connection for a left knee disorder is denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


